     Case 1:02-cr-00002-BLW-LMB Document 128 Filed 08/31/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:02-cr-00002-BLW

        Plaintiff,                            MEMORANDUM DECISION AND
                                              ORDER
        v.

  BEVERLY VIGIL (AKA BEVERLY
  VIGIL-ZOTTI or BEVERLY ZOTTI),

        Defendant,

       and

  KENNETH D. ZOTTI, INC. dba ZOTTI
  PLUMBING COMPANY,

       Garnishee.



                                INTRODUCTION

      Before the Court are two separate claims from Beverly Wilson and Chris

Wilson for the remaining restitution of decedents Maurice and Ruth Wilson from

USA v. Vigil, et al. For the reasons that follow, the Court will deny both claims.



MEMORANDUM DECISION AND ORDER - 1
      Case 1:02-cr-00002-BLW-LMB Document 128 Filed 08/31/21 Page 2 of 5




                                     BACKGROUND

       In 2002, defendant Beverly Vigil1 pled guilty to conspiracy to commit wire

fraud and conspiracy to deliver misbranded drugs into interstate commerce. See

Dkts. 19, 23. In addition to a term of imprisonment and supervised release, the

Court ordered Vigil to pay $792,387 in restitution. See June 26, 2003 Judgment,

Dkt. 53. As of July 2019, Vigil still owed $617,474 in restitution.

       In February 2020, the Court granted Vigil’s request to transfer this matter to

the United States District Court for the Northern District of California. See Order,

Dkt. 122. However, before transferring the case, the Court must distribute all

remaining restitution payments deposited with the Court to the victims.

Unfortunately, since the 2003 judgment, several of the victims entitled to

restitution passed away and left unclaimed funds in possession of the Court.

       As a result, the Clerk of the Court sent notice to individuals with a potential

interest in the unclaimed funds. In response, claimants Beverly Wilson and Chris

Wilson have separately submitted requests to have the unclaimed restitution

payments related to decedents Maurice and Ruth Wilson released to them. In

support of her request, Beverly has submitted of copies of Maurice and Ruth


       1
         Ms. Vigil has remarried and is now known as Beverly Vigil-Zotti, or Beverly Zotti. For
ease of reference, however, and to avoid confusion, the Court will refer to her as Beverly Vigil
here.



MEMORANDUM DECISION AND ORDER - 2
     Case 1:02-cr-00002-BLW-LMB Document 128 Filed 08/31/21 Page 3 of 5




Wilson’s certificates of death, the certificate of death for David Wilson, and a

document giving Beverly the power of attorney for David Wilson. Chris has

submitted a death certificates for both Ruth Wilson and David Wilson as well as a

letter explaining his right to the funds.

                                LEGAL STANDARD

      Although money paid to federal courts generally must be deposited with the

Treasury, courts are also allowed to deliver funds to their rightful owners. See 28

U.S.C. § 2041. Indeed, “[a]ny claimant entitled to any such money may, on

petition to the court and upon notice to the United States attorney and full proof of

the right thereto, obtain an order directing payment to him.” 28 U.S.C. § 2042.

However, this means the claimant “bears the burden of affirmatively establishing

his entitlement to the funds[.]” In re Pena, 974 F.3d 934, 940 (9th Cir. 2020); see

also Hansen v. United States, 340 F.2d 142, 144 (8th Cir. 1965) (“the burden is

upon the claimant to show his right to the fund.”).

                                      ANALYSIS

      Neither Beverly Wilson nor Chris Wilson have shown they are entitled to

receive the remaining restitution for Maurice and Ruth Wilson. Beverly has

provided death certificates that show that Maurice and Ruth passed away in 2006

and 2008 respectively as residents of Colorado. However, neither claimant has




MEMORANDUM DECISION AND ORDER - 3
     Case 1:02-cr-00002-BLW-LMB Document 128 Filed 08/31/21 Page 4 of 5




provided documents (i.e. will, estate plan, probate order) that indicate who the

rightful heir(s) of Maurice and Ruth Wilson’s estate was. Moreover, neither

claimant has provided documents showing they are the personal representative or

executor of Maurice and Ruth’s estate.

      Both claimants appear to suggest David Wilson, son of the Maurice and

Ruth, was the sole heir. Chris explains that he was the only son of David, and that

David was the only son of Maurice and Ruth. Chris claims therefore that as the

sole grandchild of Maurice and Ruth, he is entitled to their restitution. David’s

certificate of death does indicate David was the son of Maurice and Ruth, but there

is no document showing that he was their only son or their only heir for that

matter. Additionally, even if David was the sole heir of Maurice and Ruth, Chris

does not provide any documents that show he was the only heir of David Wilson or

the personal representative or executor of his estate.

      Beverly also appears to suggest that she is entitled to Maurice and Ruth’s

restitution through her relationship to David. David’s certificate of death shows

that, at the time of his death, he was married to Beverly. However, like Chris,

Beverly has not shown that David was the sole heir of Maurice and Ruth, nor has

she provided documents showing she is the heir of David’s estate. Further, the

power of attorney Beverly provided shows she was appointed as agent of David’s




MEMORANDUM DECISION AND ORDER - 4
      Case 1:02-cr-00002-BLW-LMB Document 128 Filed 08/31/21 Page 5 of 5




estate in September 2009, but this power of attorney would have expired when

David passed away later that year.

       Because several factual uncertainties exist as to Maurice and Ruth’s heirs as

well as David’s heirs, the Court is unable to legally determine whether Beverly or

Chris are entitled to receive the unclaimed restitution. As such, the claims of both

Beverly and Chris are denied without prejudice,2 and the unclaimed restitution of

Maurice and Ruth Wilson will be deposited with the Treasury.

                                           ORDER
       IT IS ORDERED that:
       1. The claims of both Beverly Wilson and Chris Wilson for the unclaimed

           restitution payments of Maurice and Ruth Wilson from USA v. Vigil, et al

           are DENIED WITHOUT PREJUDICE.

       2. The Clerk of the Court shall deposit the unclaimed funds of Maurice and

           Ruth Wilson with the Treasury.

                                                    DATED: August 31, 2021


                                                    _________________________
                                                    B. Lynn Winmill
                                                    U.S. District Court Judge



       2
         Both Beverly and Chris are free to reassert their claims provided they produce evidence
consistent with this order.



MEMORANDUM DECISION AND ORDER - 5
